DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Applicant’s Response
2.	Applicant’s 07/13/2022 response includes: (a) the drawings are currently amended; (b) the specification is currently amended; (c) claims 1-11 and 19-20 are currently amended; (d) claims 12-20 are canceled; and (e) the grounds of rejection set forth in the 04/15/2022 office action is traversed.  Claims 1-11 and 19-20 are currently pending and an office action follows:
Response to Arguments
3.	Applicant’s arguments filed 07/13/2022 with respect to the rejection of claim all outstanding claims 1-11 and 19-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground of rejection of all outstanding claims newly cited prior art reference U.S. Patent Pub. No. 2021/0090494 A1 to Hwang et al. combined with the previously-cited prior art references.
	As to claim 20, applicant’s claim amendments have created new claim objections and grounds of rejection for indefiniteness as set forth below.
Finally, the previously-stated drawings objection is withdrawn based on applicant’s submission of amendments to the figures.
Claim Objections
4.	Claim 20 is objected to because of the following informalities:  
	Claim 20 at lines 3-4 needs to be changed from “the voltage output by the initial voltage terminal” to “the voltage of the initial voltage terminal” to correct a lack of antecedent basis issue.  Compare claim 1 at lines 10-11 includes “a voltage of the initial voltage input terminal” but does not limit this voltage being output by the initial voltage terminal (i.e., claim 1 does not preclude the voltage being provided to the initial voltage input terminal by another component).  Appropriate correction is required.
Claim 20 at line 4 needs to be changed from “the voltage output by the first power supply voltage terminal” to “the voltage of the first power supply voltage terminal” to correct a lack of antecedent basis issue.  Compare claim 1 at line 10 includes “a voltage of the first power supply voltage terminal” but does not limit this voltage being output by the first power supply voltage terminal (i.e., claim 1 does not preclude the voltage being provided to the first power supply voltage terminal by another component).  Appropriate correction is required.  
Claim 20 at line 6 needs to be changed from “the anode” to “an anode” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 20 at line 7 needs to be changed from “the data voltage output by data input terminal” to “a data voltage output by the data input terminal” to correct a lack of antecedent basis issue.  Compare claim 1 at lines 14-15 includes “a data input terminal” and claim 1 at lines 16-17 includes “the voltage writing-in module is configured to write a data voltage”.  Appropriate correction is required.  
Claim Rejections – 35 USC §112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because lines 7-8 include “writing the data voltage into the driving module”, however it is unclear if the data voltage is referring to “the data voltage” in claim 1 at lines 16-17 and/or “the data voltage” in claim 20 at line 7.  Appropriate correction is required.  For purposes of applying prior art examiner is interpreting this limitation as “the data voltage output by the data input terminal”.
7.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because line 10 include “the voltage”, however it is unclear if the voltage is referring to “a voltage of the first power supply voltage terminal” in claim 1 at lines 10 and 12 and claim 20 at lines 9-10, “a voltage of the initial voltage terminal” in claim 1 at lines 10-11, and/or “the voltage output by the first power supply voltage terminal” in claim 20 at line 4.  For purposes of applying prior art examiner is interpreting this limitation as “the voltage of the first power supply voltage terminal”.  
Claim Rejections – 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5, 7-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0147060 A1 to Jeong in view of U.S. Patent Pub. No. 2012/0147060 A1 to Kim et al. (“Kim”) in view of U.S. Patent Pub. No. 2021/0090494 A1 to Hwang et al. (“Hwang”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 1, Jeong discloses a display substrate (FIG. 1: 10; ¶0060 – display unit 10 inherently has a substrate to support the pixels), comprising a substrate (FIG. 1: 10; ¶0060) wherein the display substrate (FIG. 1: 10; ¶0060) further comprises a plurality of pixel units(70)(FIGs. 1, 3; ¶¶0060-0061) disposed in an array (FIGs. 1, 3: 70; ¶¶0060-0061), wherein each of the plurality of pixel units(70)(FIGs. 1, 3; ¶¶0060-0061) comprises a pixel circuit(70)(FIG. 3; ¶0081), and the pixel circuit(70)(FIG. 3; ¶0081), comprises: 
a light-emitting element(OLED)(FIG. 3; ¶0084), 
a voltage providing module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 3, 31, 32, T1, T2, T3; p 18, especially – “as shown in FIG. 5, the voltage providing module 3 includes a reset module 31 and a voltage supply module 32… referring to FIG. 6, a reset module 31 includes a first transistor T1.”; p 19, especially – “Referring to FIG. 6, a voltage supply module 32 includes a second transistor T2 and a third transistor T3”)(reset module M3, voltage supply module M2, M6)(FIG. 3; ¶¶0087, 0095, 0098),
a voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(M1, M4)(FIG. 3; ¶¶0086, 0089)
	and a driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Md)(FIG. 3; ¶0089); 
wherein the voltage providing module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 3, 31, 32, T1, T2, T3; p 18, especially – “as shown in FIG. 5, the voltage providing module 3 includes a reset module 31 and a voltage supply module 32…referring to FIG. 6, a reset module 31 includes a first transistor T1.”; p 19, especially – “Referring to FIG. 6, a voltage supply module 32 includes a second transistor T2 and a third transistor T3”)(M2, M3, M6)(FIG. 3; ¶¶0087, 0095, 0098) is respectively connected with a first power supply voltage terminal(ELVDD)(FIG. 3; ¶0089), an initial voltage terminal(VINT)(FIG. 3; ¶0120), a reset signal terminal(Sn-1)(FIGs. 3-4; ¶¶0084-0085, 0093-0094), a light-emitting control terminal(EMn)(FIGs. 3-4; ¶¶0114, 0128), the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(M1, M4)(FIG. 3; ¶¶0086, 0089) and the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Md)(FIG. 3; ¶0089), 
and the voltage providing module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 3, 31, 32, T1, T2, T3; p 18, especially – “as shown in FIG. 5, the voltage providing module 3 includes a reset module 31 and a voltage supply module 32…referring to FIG. 6, a reset module 31 includes a first transistor T1.”; p 19, especially – “Referring to FIG. 6, a voltage supply module 32 includes a second transistor T2 and a third transistor T3”)(M2, M3, M6)(FIG. 3; ¶¶0087, 0095, 0098) is configured to provide a voltage of the first power supply voltage terminal(ELVDD)(FIG. 3: N2; ¶¶0112, 0114) and a voltage(VINT)(FIG. 3: N1; ¶0120) of the initial voltage terminal(VINT)(FIG. 3: N1; ¶0120) to the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Md)(FIG. 3; ¶0120) under control of the reset signal terminal(Sn-1)(FIGs. 3-4; ¶0100) to turn on the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Md)(FIG. 3; ¶0101); and provide the voltage of the first power supply voltage terminal(ELVDD)(FIG. 3; ¶0089) to the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Md)(FIG. 3; ¶0101) under control of the light-emitting control terminal(EMn) (FIGs. 3-4; ¶¶0087, 0129);
	the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(M1, M4)(FIG. 3; ¶¶0086, 0089) is respectively connected with a signal terminal(Sn)(FIGs 3-4; ¶¶0091, 0124), a data input terminal(Dm)(FIG. 3; ¶0091), the initial voltage terminal(VINT)(FIG. 3: N1; ¶¶0085-0086), the voltage providing module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 3, 31, 32, T1, T2, T3; p 18, especially – “as shown in FIG. 5, the voltage providing module 3 includes a reset module 31 and a voltage supply module 32…referring to FIG. 6, a reset module 31 includes a first transistor T1.”; p 19, especially – “Referring to FIG. 6, a voltage supply module 32 includes a second transistor T2 and a third transistor T3”)(M2, M3, M6)(FIG. 3; ¶¶0087, 0095, 0098), the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Md)(FIG. 3; ¶0101) and the light-emitting element(OLED)(FIG. 3; ¶0084), and the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(T2, T3, T4)(M1, M4)(FIG. 3; ¶¶0086, 0089) is configured to write a data voltage into the driving module, which is being interpreted as one or two transistors; and the equivalents (See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Md)(FIG. 3; ¶¶0092, 0094), under control of the signal terminal(Sn)(FIGs. 3-4; ¶¶0092, 0094, 0124); 
	the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Md)(FIG. 3; ¶0101) is respectively connected with the voltage providing module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 3, 31, 32, T1, T2, T3; p 18, especially – “as shown in FIG. 5, the voltage providing module 3 includes a reset module 31 and a voltage supply module 32… referring to FIG. 6, a reset module 31 includes a first transistor T1.”; p 19, especially – “Referring to FIG. 6, a voltage supply module 32 includes a second transistor T2 and a third transistor T3”)(M2, M3, M6)(FIG. 3; ¶¶0087, 0095, 0098) and the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(M1, M4)(FIG. 3; ¶¶0086, 0089), and the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Md)(FIG. 3; ¶0089) is configured to provide a driving current to the light-emitting element (OLED)(FIG. 3; ¶0090)
	Jeong does not expressly disclose a light shielding layer, an active layer, a first gate layer, a source-drain layer and a second gate layer; the voltage writing-in module includes a third transistor corresponding to applicant’s T9 in Fig. 6; p 14, ln 6-7; and the first gate layer is connected with the light-emitting element, and the second gate layer is located above the first gate layer.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Kim discloses a voltage writing-in transistor(T7)(FIG. 3; ¶0068), which is equivalent to applicant’s T9 in Fig. 6).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jeong with Kim to provide a display substrate having a pixel circuit that prevents unintentionally emitting light due to residual current flowing in the first electrode of the organic light emitting diode (OLED).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
       
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Hwang discloses a light shielding layer (¶0153), an active layer(DT_ACT)(FIG. 16; ¶0135), a first gate layer(DT_G2)(FIG. 16; ¶0135), a source-drain layer(D6)(FIG. 16; ¶0171) and a second gate layer(DT_G1)(FIG. 16; ¶0135); and the first gate layer(DT_G2)(FIG. 16; ¶0135) is connected with the light-emitting element(170)(FIGs. 4, 16; ¶¶0077, 0113, 0135, 0146, 0175: DT – first gate layer {FIG. 16: DT_G2} is coupling connected to the light-emitting element {FIG. 16: 170} via its coupling connections to the active layer {FIG. 16: DT_ACT}, a source/drain electrode of transistor ST6 {FIG. 16: D6} and an anode connection electrode {FIG. 16: ANDE}), and the second gate layer(DT_G1)(FIG. 16; ¶0135) is located above the first gate layer(DT_G2)(FIG. 16; ¶0135). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jeong, Kim and Hwang to provide a display substrate having a pixel circuit that reduces errors in driving current due to hysteresis (¶¶0113, 0129).

	As to claim 2, Jeong, Kim and Hwang teach the display substrate of claim 1, as applied above.
Jeong, Kim and Hwang further teach wherein the voltage providing module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 3, 31, 32, T1, T2, T3; p 18, especially – “as shown in FIG. 5, the voltage providing module 3 includes a reset module 31 and a voltage supply module 32… referring to FIG. 6, a reset module 31 includes a first transistor T1.”; p 19, especially – “Referring to FIG. 6, a voltage supply module 32 includes a second transistor T2 and a third transistor T3”)(Jeong: FIG. 3: M2, M3, M6; ¶¶0087, 0095, 0098), comprises a reset module, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 5-6, reference labels 31, T1; p 18, especially – “referring to FIG. 6, a reset module 31 includes a first transistor T1.”)(Jeong: FIG. 3: M3; ¶0098) and a voltage supply module, which is being interpreted as two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference label 32, T2, T3; p 19, especially – “Referring to FIG. 6, a voltage supply module 32 includes a second transistor T2 and a third transistor T3”)(Jeong: FIG. 3: M2, M6; ¶¶0087, 0095);
	the reset module, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 5-6, reference labels 31, T1; p 18, especially – “referring to FIG. 6, a reset module 31 includes a first transistor T1.”)(Jeong: FIG. 3: M3; ¶0098) is respectively connected with the reset signal terminal(Jeong: FIGs. 3-4: Sn-1; ¶¶0084-0085, 0093-0094), the initial voltage terminal(Jeong: FIG. 3: VINT, N1; ¶¶0085-0086), the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068) and the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175), and the reset module, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 5-6, reference labels 31, T1; p 18, especially – “referring to FIG. 6, a reset module 31 includes a first transistor T1.”)(Jeong: FIG. 3: M3; ¶0098) is configured to provide the voltage(Jeong: FIG. 3: VINT, N1; ¶¶0085-0086) of the initial voltage terminal(Jeong: FIG. 3: VINT, N1; ¶¶0085-0086) to the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0098; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175) under the control of the reset signal terminal(Jeong: FIGs. 3-4: Sn-1; ¶0098); and
	the voltage supply module, which is being interpreted as two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference label 32, T2, T3; p 19, especially – “Referring to FIG. 6, a voltage supply module 32 includes a second transistor T2 and a third transistor T3”)(Jeong: FIG. 3: M2, M6; ¶¶0087, 0095) is respectively connected with the reset signal terminal(Jeong: FIGs. 3-4: Sn-1; ¶¶0084-0085, 0093-0094), the light-emitting control terminal(Jeong: FIGs. 3-4: EMn; ¶¶0114, 0128), the first power supply voltage terminal(Jeong: FIG. 3: ELVDD, N2; ¶¶0112, 0114), the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068) and the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175), 
and the voltage supply module, which is being interpreted as two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference label 32, T2, T3; p 19, especially – “Referring to FIG. 6, a voltage supply module 32 includes a second transistor T2 and a third transistor T3”)(Jeong: FIG. 3: M2, M6; ¶¶0087, 0095) is configured to provide the voltage(Jeong: FIG. 3: ELVDD; ¶0089) of the first power supply voltage terminal(Jeong: FIG. 3: ELVDD; ¶0089) to the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶¶0087, 0097; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175), under the control of the reset signal terminal(Jeong: FIGs. 3-4: Sn-1; ¶¶0087, 0097); and provide the voltage of the first power supply voltage terminal(Jeong: FIG. 3: ELVDD; ¶¶0087, 0097) to the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶¶0087, 0097; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175) under the control of the light-emitting control terminal(Jeong: FIGs. 3-4: EMn; ¶0112).
The motivation to combine each of Kim and Hwang is set forth above for claim 1.

As to claim 3, Jeong, Kim and Hwang teach the display substrate of claim 2, as applied above.
Jeong, Kim and Hwang further teach wherein the reset module (Jeong: FIG. 3: M3; ¶0098) comprises a first transistor(Jeong: FIG. 3: M3; ¶0098);
	a control terminal of the first transistor(Jeong: FIG. 3: M3’s gate terminal; ¶0098) is connected with the reset signal terminal(Jeong: FIGs. 3-4: Sn-1; ¶0100), a first terminal of the first transistor(Jeong: FIG. 3: M3’s terminal directly connected to VINT; ¶0098) is respectively connected with the initial voltage terminal(Jeong: FIG. 3: VINT, N1; ¶¶0085-0086, 0120) and the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068), and a second terminal of the first transistor(Jeong: FIG. 3: M3’s terminal directly connected to N1; ¶0098) is respectively connected with the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068) and the driving module, which is being interpreted as one or two transistors; and the equivalents (See applicant’s FIGs. 5-6, reference labels 5, T4; p 17, especially – “the driving module 5…hardware circuit modules”; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175).
The motivation to combine each of Kim and Hwang is set forth above for claim 1.

As to claim 4, Jeong, Kim and Hwang teach the display substrate of claim 2, as applied above.
Jeong, Kim and Hwang further teach wherein the voltage supply module1(Jeong: FIG. 3: M2, M6; ¶¶0087, 0095) comprises a second transistor(Jeong: FIG. 3: M2; ¶0095) and a third transistor(Jeong: FIG. 3: M6; ¶0087);
	a control terminal of the second transistor(Jeong: FIG. 3: M2’s gate terminal; ¶0095) is connected with the reset signal terminal(Jeong: FIGs. 3-4: Sn-1; ¶¶0084-0085, 0093-0094), a first terminal of the second transistor(Jeong: FIG. 3: M2’s terminal directly connected to ELVDD; ¶0095) is connected with the first power supply voltage terminal(Jeong: FIG. 3: M2’s gate terminal; ¶0095), and a second terminal of the second transistor(Jeong: FIG. 3: M2’s terminal directly connected to N2; ¶0095) is respectively connected with the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068) and the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 17, especially – “the driving module 5…hardware circuit modules”; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175); and
	a control terminal of the third transistor(Jeong: FIG. 3: M6’s gate terminal; ¶0087) is connected with the light-emitting control terminal(Jeong: FIGs. 3-4: EMn; ¶0112), a first terminal of the third transistor(Jeong: FIG. 3: M6’s terminal directly connected to ELVDD; ¶0087) is connected with the first terminal of the second transistor(Jeong: FIG. 3: M2’s terminal directly connected to ELVDD; ¶0095), and a second terminal of the third transistor(Jeong: FIG. 3: M6’s terminal directly connected to N2; ¶0087) is connected with the second terminal of the second transistor(Jeong: FIG. 3: M2’s terminal directly connected to N2; ¶0095).
The motivation to combine each of Kim and Hwang is set forth above for claim 1.

As to claim 5, Jeong, Kim and Hwang teach the display substrate of claim 2, as applied above.
Jeong, Kim and Hwang further teach wherein the driving module2(Jeong: FIG. 3: Md; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175) comprises a fourth transistor(Jeong: FIG. 3: Md; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175);
	a control terminal of the fourth transistor(Jeong: FIG. 3: Md’s gate terminal; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175) is respectively connected with the reset module, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 5-6, reference numbers 3, 31, 32; p 18, especially – “the reset module 31…hardware circuit modules…referring to FIG. 6, a reset module 31 includes a first transistor T1.”)(Jeong: FIG. 3: M3; ¶0098) and the voltage writing-in module, which is being interpreted as three transistors; and the equivalents (See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 17, especially – “the voltage writing-in module 4…hardware circuit modules”; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068), a first terminal of the fourth transistor(Jeong: FIG. 3: Md’s terminal directly connected to N2; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175) is respectively connected with the voltage supply module, which is being interpreted as two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference label 32, T2, T3; p 19, especially – “Referring to FIG. 6, a voltage supply module 32 includes a second transistor T2 and a third transistor T3”)(Jeong: FIG. 3: M2, M6; ¶¶0087, 0095) and the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 17, especially – “the voltage writing-in module 4…hardware circuit modules”; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068), and a second terminal of the fourth transistor(Jeong: FIG. 3: Md’s terminal directly connected to N3; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175) is connected with the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 17, especially – “the voltage writing-in module 4…hardware circuit modules”; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068).
The motivation to combine each of Kim and Hwang is set forth above for claim 1.

As to claim 7, Jeong, Kim and Hwang teach the display substrate of claim 2, as applied above.
Jeong, Kim and Hwang further teach wherein the voltage writing-in module3(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068) comprises a seventh transistor(Jeong: FIG. 3: M1; ¶0089), an eighth transistor(Jeong: FIG. 3: M4; ¶0086) and a ninth transistor4(Kim: FIG. 3: T7; ¶0068);
	a control terminal of the seventh transistor(Jeong: FIG. 3: M1’s gate terminal; ¶0089) is connected with the signal terminal(Jeong: FIGs 3-4: Sn; ¶¶0091, 0124), a first terminal of the seventh transistor(Jeong: FIG. 3: M1’s terminal directly connected to N2; ¶0089) is respectively connected with the voltage supply module, which is being interpreted as two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference label 32, T2, T3; p 19, especially – “Referring to FIG. 6, a voltage supply module 32 includes a second transistor T2 and a third transistor T3”)(Jeong: FIG. 3: M2, M6; ¶¶0087, 0095) and the driving module, which is being interpreted as one or two transistors; and the equivalents, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶¶0092, 0094; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175), and a second terminal of the seventh transistor(Jeong: FIG. 3: M1’s terminal directly connected to Dm; ¶0089) is connected with the data input terminal(Dm)(FIG. 3; ¶0091);
	a control terminal of the eighth transistor(Jeong: FIG. 3: M4’s gate terminal; ¶0086) is connected with the signal terminal(Jeong: FIGs 3-4: Sn; ¶¶0091, 0124), a first terminal of the eighth transistor (Jeong: FIG. 3: M4’s terminal directly connected to M3; ¶0086) is connected with the reset module, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 5-6, reference labels 31, T1; p 18, especially – “referring to FIG. 6, a reset module 31 includes a first transistor T1.”)(Jeong: FIG. 3: M3; ¶0098) and the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0084; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175), and a second terminal of the eighth transistor (Jeong: FIG. 3: M4’s terminal directly connected to N3; ¶0086) is connected with the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0084; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175); and 
	a control terminal of the ninth transistor(Kim: FIG. 3: T7’s gate terminal; ¶0068) is connected with the signal terminal(Jeong: FIGs 3-4: Sn; ¶¶0091, 0124; Kim: FIG. 3: Sli; ¶0068), a first terminal of the ninth transistor(Kim: FIG. 3: T7’s terminal directly connected to Vint; ¶0068) is respectively connected with the reset module, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 5-6, reference labels 31, T1; p 18, especially – “referring to FIG. 6, a reset module 31 includes a first transistor T1.”)(Jeong: FIG. 3: M3; ¶0098; Kim: FIG. 3: T7’s terminal directly connected to Vint; ¶0068) and the initial voltage terminal(Jeong: FIG. 3: VINT; ¶0120), and a second terminal of the ninth transistor(Kim: FIG. 3: T7’s terminal directly connected to OLED; ¶0068) is connected with the light-emitting element(Jeong: FIG. 3: OLED; ¶0084).
The motivation to combine each of Kim and Hwang is set forth above for claim 1.
	
As to claim 8, Jeong, Kim and Hwang teach the display substrate of claim 1, as applied above.
Jeong, Kim and Hwang further teach wherein the pixel circuit(Jeong: FIG. 3: 70; ¶0081; Kim: FIG. 3: T7; ¶0068) comprises a light-emitting control module, which is being interpreted as a transistor; and the equivalents(See applicant’s FIG. 6, reference labels 7 and T10; p 14, especially – “light emitting control module 7…the light-emitting control module includes a tenth transistor T10”; p 13, especially – “an anode of a light-emitting element”)(Jeong: FIG. 3: M5; ¶0129);
	the light-emitting control module, which is being interpreted as a transistor; and the equivalents(See applicant’s FIG. 6, reference labels 7 and T10; p 14, especially – “light emitting control module 7…the light-emitting control module includes a tenth transistor T10”; p 13, especially – “an anode of a light-emitting element”)(Jeong: FIG. 3: M5; ¶0129) is respectively connected with the light-emitting control terminal(Jeong: FIGs. 3-4: EMn; ¶¶0114, 0128), the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068), the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 17, especially – “the driving module 5…hardware circuit modules”; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175) and the light-emitting element(Jeong: FIG. 3: OLED; ¶0084), and
the light-emitting control module, which is being interpreted as a transistor; and the equivalents(See applicant’s FIG. 6, reference labels 7 and T10; p 14, especially – “light emitting control module 7…the light-emitting control module includes a tenth transistor T10”; p 13, especially – “an anode of a light-emitting element”)(Jeong: FIG. 3: M5; ¶0129) is configured to control the light-emitting element(OLED)(FIG. 5; p 12, especially – “Organic Light Emitting Diode OLED”)(Jeong: FIG. 3: M5, OLED; ¶0129) to emit light(Jeong: FIG. 3: M5, OLED; ¶0129) under the control of the light-emitting control terminal(Jeong: FIGs. 3-4: EMn; ¶0129); and
	the light-emitting element(Jeong: FIG. 3: M5, OLED; ¶0129) is connected with a second power supply voltage terminal(Jeong: FIG. 3: ELVSS; ¶0069).
The motivation to combine each of Kim and Hwang is set forth above for claim 1.

More specifically as to claim 9, Jeong, Kim and Hwang teach the display substrate of claim 8, as applied above.
Jeong, Kim and Hwang further teach wherein the light-emitting control module5(Jeong: FIG. 3: M5; ¶0129) comprises a tenth transistor(Jeong: FIG. 3: M5; ¶0129); 
	a control terminal of the tenth transistor(Jeong: FIG. 3: M5’s gate terminal; ¶0129) is connected with the light-emitting control terminal(Jeong: FIGs. 3-4: EMn; ¶¶0114, 0128), a first terminal of the tenth transistor(Jeong: FIG. 3: M5’s terminal directly connected to OLED; ¶0129) is respectively connected with the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068) and the light-emitting element(Jeong: FIG. 3: OLED; ¶0087), and a second terminal of the tenth transistor (Jeong: FIG. 3: M5’s terminal directly connected to N3; ¶0129) is respectively connected with the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068) and the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0090; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175).
The motivation to combine each of Kim and Hwang is set forth above for claim 1.

As to claim 10, Jeong, Kim and Hwang teach the display substrate of claim 5, as applied above.
Jeong, Kim and Hwang further teach wherein the pixel circuit(Jeong: FIG. 3: 70; ¶0081; Kim: FIG. 3: T7; ¶0068) comprises a voltage holding module, which is being interpreted as a capacitor; and the equivalents(See applicant’s FIGs. 5-6: 6, 61; p 21, especially – “the voltage holding module 6 includes a capacitor 61”)(Jeong: FIG. 3: C1; ¶0094);
	the voltage holding module, which is being interpreted as a capacitor; and the equivalents(See applicant’s FIGs. 5-6: 6, 61; p 21, especially – “the voltage holding module 6 includes a capacitor 61”)(Jeong: FIG. 3: C1; ¶0094) is respectively connected with the first power supply voltage terminal(Jeong: FIG. 3: ELVDD; ¶¶0112, 0114), the control terminal(Jeong: FIG. 3: Md’s gate terminal; ¶0094; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175) of the fourth transistor(Jeong: FIG. 3: Md; ¶0094; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175), the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068) and the reset module, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 5-6, reference numbers 3, 31, 32; p 18, especially – “the reset module 31…hardware circuit modules…referring to FIG. 6, a reset module 31 includes a first transistor T1.”)(Jeong: FIG. 3: M3; ¶0098), 
and the voltage holding module, which is being interpreted as a capacitor; and the equivalents(See applicant’s FIGs. 5-6: 6, 61; p 21, especially – “the voltage holding module 6 includes a capacitor 61”)(Jeong: FIG. 3: C1; ¶0094) is configured to hold a voltage (Jeong: ¶0094) of the control terminal of the fourth transistor(Jeong: FIG. 3: Md’s gate terminal; ¶0094; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175).
The motivation to combine each of Kim and Hwang is set forth above for claim 1.

As to claim 11, Jeong, Kim and Hwang teach the display substrate of claim 5, as applied above.
Jeong, Kim and Hwang further teach wherein the voltage holding6(Jeong: FIG. 3: C1; ¶0094) module comprises a capacitor(Jeong: FIG. 3: C1; ¶0094);
	one terminal of the capacitor(Jeong: FIG. 3: C1’s upper terminal; ¶0094) is connected with the first power supply voltage terminal(Jeong: FIG. 3: ELVDD; ¶0089), and another terminal of the capacitor(Jeong: FIG. 3: C1’s lower terminal; ¶0094) is respectively connected with the control terminal of the fourth transistor(Jeong: FIG. 3: Md’s gate terminal; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175), the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068) and the reset module, which is being interpreted as a transistor; and the equivalents, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 5-6, reference labels 31, T1; p 18, especially – “referring to FIG. 6, a reset module 31 includes a first transistor T1.”)(Jeong: FIG. 3: M3; ¶0098).
The motivation to combine each of Kim and Hwang is set forth above for claim 1.

As to claim 19, Jeong, Kim and Hwang teach a display substrate according to claim 1 (see the above analysis of claim 1).
Kim further discloses a display apparatus (FIG. 1; ¶0032), comprising a display substrate (FIGs. 1-2; ¶¶0032, 0079).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jeong, Kim and Hwang with Kim’s further teachings to provide a display substrate that is display images on a user’s phone when it is not being used to make a call.

As to claim 20, Jeong, Kim and Hwang teach a display substrate according to claim 1 (see the above analysis of claim 1).
Jeong, Kim and Hwang further teach a driving method of a pixel circuit(Jeong: FIG. 3: 70; ¶¶0081, 0092-0094), comprising:
	under control of the reset signal terminal(Jeong: FIGs. 3-4: Sn-1; ¶¶0098, 0100), receiving the voltage(Jeong: FIG. 3: N1, VINT; ¶0100) output by the initial voltage terminal(Jeong: FIG. 3: N1, VINT; ¶0100) and the voltage output by the first power supply voltage terminal(Jeong: FIG. 3: N2, ELVDD; ¶0097) to turn on the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0101; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175);
	the anode(Jeong: FIG. 3: OLED’s top electrode; ¶0088) of the light-emitting element(Jeong: FIG. 3: OLED; ¶0088), and receiving the data voltage (Jeong: ¶0094, especially – “Vdata”) output by the data input terminal (Jeong: FIG. 3: DM; ¶¶0089, 0091), and writing the data voltage (Jeong: ¶0094, especially – “Vdata”) into the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175); and
	under control of the light-emitting control terminal(Jeong: FIGs. 3-4: M6, EMn; ¶¶0114, 0128), receiving the voltage(Jeong: FIG. 3: ELVDD; ¶¶0112, 0114) of the first power supply voltage terminal(Jeong: FIG. 3: ELVDD; ¶¶0112, 0114) and inputting the voltage(ELVDD)(Jeong: FIG. 3: ELVDD; ¶0120) to the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175), providing, by the driving module, which is being interpreted as one or two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 5, T4; p 19, especially – “referring to FIG. 6, the driving module 5 includes a fourth transistor T4…the driving module 5 includes a fifth transistor T5 and a sixth transistor T6 (which are not shown in FIG. 6, in this embodiment, the fifth transistor T5 and the sixth transistor T6 replace the fourth transistor T4 in FIG. 6)”)(Jeong: FIG. 3: Md; ¶0120; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175), the driving current to the light-emitting element(Jeong: FIG. 3: OLED; ¶¶0087, 0090, 0129).
	The motivation to combine Hwang is set forth above for claim 1.
	Kim further discloses under control of the signal terminal(Sli)(FIG. 3; ¶0068), initializing the anode of the light-emitting element(OLED)(FIG. 3; ¶0068).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jeong, Kim and Hwang with Kim’s further teachings to provide a driving method of a pixel circuit that prevents unintentionally emitting light due to residual current flowing in the first electrode of the organic light emitting diode (OLED).
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0147060 A1 to Jeong in view of U.S. Patent Pub. No. 2018/0076273 A1 to Kim et al. (“Kim”) in view of U.S. Patent Pub. No. 2021/0090494 A1 to Hwang et al. (“Hwang”) as applied to claim 2 above, in view of U.S. Patent Pub. No. 2007/0236424 A1 to Kimura.
	As to claim 6, Jeong, Kim and Hwang teach the display substrate of claim 2, as applied above.
Jeong, Kim and Hwang further teach wherein the driving module7 comprises a fifth transistor(Jeong: FIG. 3: Md; ¶0098; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175);
	a control terminal of the fifth transistor(Jeong: FIG. 3: Md’s gate terminal; ¶0098; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175) is respectively connected with the reset module, which is being interpreted as a transistor; and the equivalents(See applicant’s FIGs. 5-6, reference numbers 3, 31, 32; p 18, especially – “the reset module 31…hardware circuit modules…referring to FIG. 6, a reset module 31 includes a first transistor T1.”)(Jeong: FIG. 3: M3; ¶0098) and the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068), 
a first terminal of the fifth transistor (Jeong: FIG. 3: Md’s terminal directly connected to N2; ¶0098; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175) is respectively connected with the voltage supply module, which is being interpreted as two transistors; and the equivalents(See applicant’s FIGs. 5-6, reference label 32, T2, T3; p 19, especially – “Referring to FIG. 6, a voltage supply module 32 includes a second transistor T2 and a third transistor T3”)(Jeong: FIG. 3: M2, M6; ¶¶0087, 0095) and the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068), 
and a second terminal of the fifth transistor(Jeong: FIG. 3: Md’s terminal directly connected to N3; ¶0098; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175) is connected with the voltage writing-in module, which is being interpreted as three transistors; and the equivalents(See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”) (See applicant’s FIGs. 5-6, reference labels 4, T7, T8 and T9; p 20, especially – “referring to FIG. 6, the voltage writing-in module 4 includes a seventh transistor T7, and eighth transistor T8 and a ninth transistor T9”)(Jeong: FIG. 3: M1, M4; ¶¶0086, 0089; Kim: FIG. 3: T7; ¶0068).
The motivation to combine each of Kim and Hwang is set forth above for claim 1.
	Jeong, Kim and Hwang do not expressly disclose wherein the driving module comprises a sixth transistor; and a control terminal of the sixth transistor is connected with a preset potential, a first terminal of the sixth transistor is connected with the first terminal of the fifth transistor, and a second terminal of the sixth transistor is connected with the second terminal of the fifth transistor.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Kimura discloses wherein the driving module(3010)(FIG. 3; ¶0206) comprises two transistors (FIG. 3: 3010; ¶0206).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Jeong, Kim and Hwang with Kimura to provide a pixel circuit that operates more reliably by minimizing the variations in current caused by the variations in the threshold voltage of the driving module (¶0206).
Jeong, Kim, Hwang and Kimura teach wherein the driving module comprises a sixth transistor(Jeong: FIG. 3: Md; ; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175; ¶0098; Kimura: FIG. 3: 3010’s second transistor; ¶0206); and a control terminal of the sixth transistor(Jeong: FIG. 3: Md’s gate terminal; ; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175; ¶0098; Kimura: FIG. 3: gate terminal of 3010’s second transistor; ¶0206) is connected with a preset potential(Jeong: FIG. 3: Md’s gate potential; ¶0094; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175), a first terminal of the sixth transistor(Kimura: FIG. 3: source/drain terminal of 3010’s second transistor closest to 132; ¶0206) is connected with the first terminal of the fifth transistor (Jeong: FIG. 3: Md’s terminal directly connected to N3; ¶0098; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175), and a second terminal of the sixth transistor(Kimura: FIG. 3: source/drain terminal of 3010’s second transistor furthest from 132; ¶0206) is connected with the second terminal of the fifth transistor(Jeong: FIG. 3: Md’s terminal directly connected to N2; ¶0098; Hwang: FIGs. 4, 16: DT; ¶¶0077, 0113, 0135, 0146, 0175).Other Relevant Prior Art
11.	Other relevant prior art includes:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
    
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(i)	U.S. Patent Pub. No. 2020/0005708 A1 to Hwang et al. discloses a driving transistor(T1)(FIGs. 1, 3; ¶¶0052) that includes two overlapping gate electrodes(G1, G2)(FIGs. 1, 3; ¶¶0052).
(ii)	U.S. Patent Pub. No. 2016/0187695 A1 to Cho et al. discloses a light shielding layer(110)(FIG. 5; ¶0061) to prevent light from entering the active area(ACT)(FIG. 5; ¶0061).
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692    



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This limitation is no longer being treated under 35 U.S.C. 112(f), because it sets forth sufficient structure.
        2 This limitation is no longer being treated under 35 U.S.C. 112(f), because it sets forth sufficient structure.
        3 This limitation is no longer being treated under 35 U.S.C. 112(f), because it sets forth sufficient structure.
        
        4 This transistor is called another transistor instead of a ninth transistor, because the pixel circuit taught by Jeong and Kim only includes eight transistors.
        5 This limitation is no longer being treated under 35 U.S.C. 112(f), because it sets forth sufficient structure.
        6 This limitation is no longer being treated under 35 U.S.C. 112(f), because it sets forth sufficient structure.
        7 This limitation is no longer being treated under 35 U.S.C. 112(f), because it sets forth sufficient structure.